

117 HRES 498 IH: Honoring the lives and legacies of the “Radium Girls”.
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 498IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Payne (for himself, Mrs. Hayes, Mr. Van Drew, Mr. Norcross, and Mr. Kinzinger) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONHonoring the lives and legacies of the Radium Girls.Whereas Marie and Pierre Curie discovered radium in 1898, sparking a craze for radium-infused consumer goods in the early 20th century;Whereas many entrepreneurs touted radium’s supposedly limitless curative properties, even as some scientists began to report serious health hazards associated with the element;Whereas the Radium Girls were teenaged girls and young women who, starting in 1917, worked in United States factories painting watch dials and airplane instruments using glow-in-the-dark, radium-infused paint;Whereas the early Radium Girls painted watches and instruments that United States troops relied on during World War I;Whereas the majority of the Radium Girls worked for corporations located in Orange, New Jersey, Ottawa, Illinois, and Waterbury, Connecticut;Whereas the Radium Girls primarily came from working-class backgrounds and some were first- and second-generation Americans;Whereas, in several instances, the radium corporations’ leadership knew that the element could be harmful to human health, but they did not inform the Radium Girls of the risks or implement basic safety standards;Whereas, in many cases, the radium corporations’ management encouraged the Radium Girls to keep their paintbrush tips moist and as fine as possible by putting the paint-covered brushes between their lips, a technique known as lip-pointing;Whereas, due to lip-pointing, many of the early Radium Girls ingested extremely harmful quantities of radium; Whereas the Radium Girls breathed in radium-infused dust and touched radium-infused paint, and they often glowed by the end of the workday due to the radioactive paint on their clothes and skin;Whereas many of the Radium Girls began to experience mysterious health problems, including necrosis (rotting) of the jaw, cancer, anemia, bone fractures, and infertility;Whereas many of the Radium Girls were eventually plagued by debilitating physical pain and severe disabilities;Whereas an unknown number of the approximately 4,000 Radium Girls died prematurely or experienced the devastating health effects of radium poisoning;Whereas some physicians and dentists initially dismissed the Radium Girls’ hypothesis that their illnesses were linked to their occupations;Whereas, in some cases, the radium corporations conspired with members of the medical community to conceal the origins of the Radium Girls’ illnesses and smear their reputations;Whereas a number of the Radium Girls, in different States, fought to secure justice for themselves, their families, and their colleagues by suing the radium corporations;Whereas the Radium Girls’ difficult and prolonged legal battles and often horrific medical conditions drew national attention;Whereas some of the Radium Girls who challenged the radium corporations were shunned by their communities for harming the reputation of a prominent local employer;Whereas many of the surviving Radium Girls volunteered to participate in scientific studies on the effects of radium on the human body;Whereas investigations of the Radium Girls’ illnesses led to the creation of the new scientific field of human radiobiology;Whereas the Federal Government relied on data from the Radium Girls’ cases to develop safety standards for radium and other radioactive materials for factory workers, medical personnel, and scientists, including the workers and scientists of the Manhattan Project; Whereas some of the Radium Girls and their families received either no compensation or only meager compensation related to their harmful exposure to radium and their contributions to science;Whereas the Radium Girls’ highly publicized case was among the first in which the courts held an employer responsible for the safety and health of its workers;Whereas the Radium Girls’ struggle for justice was a turning point in the movement to protect workers’ safety and ultimately spurred Congress to enact critical occupational health reforms; andWhereas many workers in the United States today are still fighting for a safe and equitable workplace: Now, therefore, be it That the House of Representatives—(1)honors the Radium Girls and their determination to seek justice in the face of overwhelming obstacles;(2)recognizes the invaluable contributions of the Radium Girls to developing modern workplace safety laws and standards; and(3)reaffirms the commitment of the Federal Government to protecting the health and safety of all workers in the United States. 